Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 24, 2015

The Court of Appeals hereby passes the following order:

A15A1270. SCOTT v. PRO BUILD SOUTH, LLC.

      This case was docketed in this Court on March 5, 2015. On March 13, 2015,
Grady A. Roberts III, counsel for Appellant Jerome W. Scott, filed a “Motion to
Extend Time for Filing Appellant’s Brief,” requesting an additional 25 days in which
to file the appellant’s brief. This Court granted the motion on March 17, 2015,
extending the deadline for filing an appellant’s brief to April 20, 2015.
      On April 20, 2015, Roberts filed a “Second Motion to Extend Time for Filing
Appellant’s Brief,” requesting five additional days in which to file the appellant’s
brief. Rule 23 (a) of this Court requires that a motion for extension of time “must be
filed prior to the date the documents are due or the Court may dismiss the appeal.”
(Emphasis added). Rule 23 (a) further provides that motions for extensions of time
must demonstrate “good cause.” Here, the second motion for extension of time
contains only a bare, unsupported request for an extension. As a result, the motion
shows no cause for an extension, in violation of Rule 23 (a). Furthermore, the second
request is untimely, having been filed on the date the appellant’s brief was due
pursuant to this Court’s March 17, 2015 order. See Rule 23 (a). For these reasons,
Appellant Scott’s second motion to extend the time for filing his appellant’s brief
should be denied.
       Accordingly, it is hereby ORDERED that Appellant Jerome W. Scott’s
“Second Motion to Extend Time for Filing Appellant’s Brief” is hereby DENIED.
      Moreover, this case was docketed by this Court on March 5, 2015, and, by
operation of this Court’s March 17, 2015 order, the appellant’s brief and
enumerations of error were due April 20, 2015 in the absence of a timely filed motion
for an extension of time supported by “good cause shown.” See Rules 22 (a), 23 (a).
As of the date of this order, the appellant has not filed a brief and enumeration of
errors and has not properly requested an extension of time in which to do so.
Accordingly, this appeal is hereby DISMISSED pursuant to Court of Appeals Rules
13 and 23.

                                      Court of Appeals of the State of Georgia
                                                                           04/24/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.